Pope, Judge.
Gene Webb was convicted of selling marijuana and sentenced to serve six years. He now appeals alleging the general grounds and error in the charge.
1. Webb’s first enumeration of error has previously been decided adversely to him. See Woods v. State, 233 Ga. 347 (1) (211 SE2d 300) (1974); Mobley v. State, 162 Ga. App. 23 (3) (288 SE2d 702) (1982).
2. Counsel for Webb reserved objections to the charge until the motion for new trial, in the event one was necessary (as it proved to be); at the motion for new trial, the record shows no objection to the charge was made or argued. Nevertheless, in considering the requests in light of the charge given, we find no error. The requests dealt with the burden of proof, reasonable doubt, and identity. The charge given by the court covered all these principles, although not in the precise language requested. “The failure to give requested instructions in the exact language requested, where the charge given substantially covers the same principles, is not grounds for reversal.” Kelly v. State, 241 Ga. 190, 191-2 (243 SE2d 857) (1978).
3. Regarding the general grounds, the evidence shows that Webb was positively identified by an undercover policeman as the individual from whom he had made a purchase of marijuana on July 29, 1982. Although Webb produced an alibi witness, the witness was impeached; the jury obviously chose not to believe the witness. We are bound to take the evidence most strongly in favor of the jury’s verdict. Mills v. State, 137 Ga. App. 305 (1) (223 SE2d 498) (1976). We find that any rational trier of fact could have found Webb guilty as charged beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.